Title: To George Washington from the Commissioners for the District of Columbia, 30 November 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            City of Washington 30th November 1795
          
          The affairs of the City have hitherto not materially suffered for want of money, tho undoubtedly they would have been taken up on a much larger scale at the beginning of the Season had it not been foreseen that the funds would not permit it. The Treasury

will be without a shilling in ten days time; all the provisions and many of the materials necessary for the ensuing season must be contracted for soon and the necessary advances not less than six or eight thousand dollars be made, or the operations of the next summer will unavoidably be very much crampt and retarded. We see no probable chance of a supply to answer the desired objects unless your personal weight with Mr Morris can induce him to forward us eight or ten thousand Dollars out of the large arrears due from that Gentleman and Mr Nicholson. Without some money can be raised all the necessary operations in cutting and preparing free stone must cease, which will cripple the whole Operations of next Summer, and render it impossible to proceed with vigor even if the most abundant supplies should be obtained. Mr White is empowered under the direction of the Executive to endeavor to new model or do away the Contract with Morris and Nicholson: As he will set out in a day or two we shall come to no decision on the subject until his return. This Letter is forwarded by mail because we wish it to reach your hands before the Commencement of the Session as afterwards we are confident your whole attention will be engrossed by other objects. We are with Sentiments of the highest respect sir, your Obt Servts
          
            Gust. ScottWilliam Thornton
          
        